             1   MICHAEL E. GATES, City Attorney (SBN 258446)
             2   BRIAN L. WILLIAMS, Sr. Trial Counsel (SBN 227948)
                 JEMMA E. DUNN, Sr. Deputy City Attorney (SBN 258454)
             3   2000 Main Street, P.O. Box 190
                 Huntington Beach, California 92648
             4   Telephone: (714) 536-5555; Facsimile: (714) 374-1590
             5   Email: Brian.Williams@surfcity-hb.org
                 Email: J emma.Dunn@surfcity-hb.org
             6
           Eugene P. Ramirez (State Bar No. 134865)
             7
           MANNING & KASS
         8 ELLROD,    RAMIREZ, TRESTER LLP
           801 S. Figueroa St, 15 th Floor
         9 Los Angeles, California 90017-3012
        lO Telephone: (213) 624-6900; Facsimile: (213) 624-6999
           Email: epr@manningllp.com
        11
           Attorneys for Defendants
        12 CITY OF HUNTINGTON BEACH,
        13 TREVOR JACKSON and CASEY THOMAS
        14
                                         UNITED STATES DISTRICT COURT
        15
        16                  CENTRAL DISTRICT OF CALIFORNIA- SANTA ANA
        17
        18       ANGELA HERNANDEZ, individually           Case No. 8:17-cv-01257 AG (KESx)
                 and as a successor in interest to        Hon. District Judge Andrew J. Guilford
        19
                 Steven Schiltz, deceased,
        20
        21                  Plaintiff,
        22
                      vs.
        23
        24       CITY OF HUNTINGTON BEACH,
                 and DOES 1-10, inclusive,
        25
        26                  Defendants.
        27
        28 //I

Hernandez­
Proposed                                              1
             1         On July 30, 2018, the Motion for Summary Judgment of Defendants CITY
             2   OF HUNTINGTON BEACH, TREVOR JACKSON and CASEY THOMAS came
             3   on for hearing before this Court, the Honorable Andrew J. Guilford presiding. The
             4   evidence presented having been fully considered, the issues having been duly heard
             5   and submitted for decision, this Court issued its Order Granting Defendants' Motion
             6   for Summary Judgment on July 30, 2018.
             7         IT IS ORDERED AND ADJUDGED that the Plaintiff ANGELA
             8   HERNANDEZ, individually and as a successor in interest to Steven Schiltz,
             9   deceased, take nothing, and that Judgment is hereby entered for Defendants CITY
           10    OF HUNTINGTON BEACH, TREVOR JACKSON and CASEY THOMAS and
           11    against Plaintiff ANGELA HERNANDEZ, individually and as a successor in
           12    interest to Steven Schiltz, deceased, and that Defendants CIT OF HUNTINGTON
           13    BEACH, TREVOR JACKSON and CASEY THOMAS
           14                        0
           15    DATED:         / /l V
                            \ \ �l
                                  1
           16
           17
           18
           19
           20
           21
           22
           23
           24
           25
           26
           27
           28

Hernandez­
Proposed
                                                          2
